United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, WISCONSIN NATIONAL
GUARD, Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-528
Issued: June 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 18, 2006 appellant filed a timely appeal of the September 18, 2006
decision of the Office of Workers’ Compensation Programs, which denied further merit review
on the basis that her request for reconsideration was untimely filed and failed to demonstrate
clear evidence of error. Because more than one year has elapsed between the most recent merit
decision dated July 14, 2005 and the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

FACTUAL HISTORY
On January 8, 2005 appellant, then a 51-year-old information technology specialist, filed
a claim for stress and mental anguish which she attributed to her work environment and
continual harassment. The employing establishment noted effective January 11, 2005, she would
work in a new position as a supply technician. By decision dated July 14, 2005, the Office
denied appellant’s claim, finding that she did not sustain an injury in the performance of duty as
she did not establish any compensable employment factors. In a nonmerit decision dated
September 1, 2005, the Office denied appellant’s August 1, 2005 request for reconsideration as it
neither raised substantive legal questions nor included new and relevant evidence.
In a letter dated July 13, 2006, which the Office received on July 18, 2005, appellant
requested reconsideration of the Office’s July 14, 2005 decision. The envelope containing the
reconsideration request is not of record. Appellant’s request was accompanied by reports from
Dr. Marshall Fields, a Board-certified family practitioner, dated January 11 and 21, 2005, which
listed dates of disability.1 Although her request noted that she was providing an “Arbitrator’s
Summary,” no such evidence was of record.
By decision dated September 18, 2006, the Office denied appellant’s request for
reconsideration, finding that it was untimely filed and did not establish clear evidence of error.2
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.3 This section vests the Office with
discretionary authority to determine whether it will review an award for or against payment of
compensation.4 The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation is that the application for
reconsideration must be sent within one year of the date of the Office’s decision for which
review is sought.6 In those instances when a request for reconsideration is not timely filed, the

1

Dr. Field’s January 11, 2005 report was previously of record.

2

Subsequent to the September 18, 2006 decision, the Office received a copy of an April 19, 2006 arbitration
award. The Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final
decision. See 20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

5 U.S.C. § 8128(a); see Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

Under section 8128 of the Act, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607 (1999).

6

20 C.F.R. § 10.607(a) (1999).

2

Office will undertake a limited review to determine whether the application presents clear
evidence of error on the part of the Office in its most recent merit decision.7
ANALYSIS
The one-year time limitation begins to run on the date following the date of the original
Office decision. A right to reconsideration within one year accompanies any subsequent merit
decision on the issues.8 In this case, the most recent merit decision is July 14, 2005. Therefore,
appellant had one year from July 14, 2005 to submit a timely request for reconsideration. The
Office received appellant’s July 13, 2006 request for reconsideration on July 18, 2006. Because
the request was received more than one year after the July 14, 2005 merit decision, the Office
found the request to be untimely.
The Board notes that Office regulation and Chapter 2.1602.3(b)(1) of the Office
procedure manual provides that timeliness for a reconsideration request is determined not by the
date the Office receives the request, but by the postmark on the envelope.9 The Board notes that
the envelope containing the request was not retained in the record. The Office procedure manual
states that, when there is no evidence to establish the mailing date, the date of the letter itself
should be used.10 For this reason, the Board finds that as appellant’s reconsideration request was
dated July 13, 2006 and there is no other evidence to establish the mailing date, her request for
reconsideration was timely filed. As she timely filed her request for reconsideration within one
year of the July 14, 2005 merit decision, the Office improperly denied appellant’s
reconsideration request by applying the legal standard reserved for cases where reconsideration
is requested after more than one year. Since the Office erroneously reviewed the evidence
submitted in support of appellant’s reconsideration request under the clear evidence of error
standard, the Board will remand the case to the Office for review of this evidence under the
proper standard of review for a timely reconsideration request.

7

20 C.F.R. § 10.607(b) (1999). To establish clear evidence of error, a claimant must submit evidence relevant to
the issue that was decided by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be
positive, precise and explicit and it must be apparent on its face that the Office committed an error. See Leona N.
Travis, 43 ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a
contrary conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990).
The evidence submitted must not only be of sufficient probative value to create a conflict in medical opinion or
establish a clear procedural error, but must be of sufficient probative value to prima facie shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of the Office decision.
Thankamma Mathews, 44 ECAB 765, 770 (1993).
8

Donna M. Campbell, 55 ECAB 241 (2004).

9

See 20 C.F.R. § 10.607(a). Office’s procedures require that an imaged copy of the envelope that enclosed the
request for reconsideration should be in the case record. If there is no postmark or it is not legible, other evidence
such as a certified mail receipt, a certificate of service and affidavits may be used to establish the mailing date. In
the absence of such evidence, the date of the letter itself should be used. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).
10

Id. See also Donna M. Campbell, supra note 8.

3

CONCLUSION
The Board finds that appellant’s July 13, 2006 request for reconsideration was timely
filed.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for action consistent with this
opinion of the Board.
Issued: June 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

